Citation Nr: 1825063	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for aggravation of rheumatoid arthritis of the left upper extremity with prosthesis to include a left wrist disability and loss of use of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel

INTRODUCTION

The Appellant currently serves on active duty by order dated September 2017, and has served in the Army Reserve beginning in October 1982 and by reenlisting in September 1994, June 2000 and May 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio issued in December 2008. 

The Veteran's claim was originally described as entitlement to service connection for rheumatoid arthritis  to include loss of use of the left hand.  Throughout the course of the appeal, it became clear that the Veteran's claim was confined to her left upper extremity, and more particularly to her left wrist.  Accordingly, the Veteran's claim has been recharacterized as noted above.  

In December 2009, the Appellant filed a Notice of Disagreement (NOD).  In January 2013, the RO issued a Statement of the Case (SOC) by which it continued to deny the claim.  In Feburary 2013, the Appellant filed VA Form 9 Appeal to Board of Veterans' Appeals.   

In July 2014, the Appellant's accredited representative filed a case brief.  

In January 2018, the RO issued a Supplenmental Statement of the Case (SSOC) by which it continued to deny the claim.  

In February 2018, the Appellant testified to the Board.  A transcript is of record.


FINDING OF FACT

The Appellant's pre-existing rheumatoid arthritis of the left wrist disability was aggravated by service.
CONCLUSION OF LAW

The criteria for service connection of a left wrist disability by way of aggravation is met.  38 U.S.C. §§ 1131, 5107 (2012);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§3.102 , 3.156(a), 3.159, 3.326(a). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II.  Service Connection

The Appellant contends her service injury of February 2007 aggravated her current left wrist rheumatoid arthritis disability beyond its normal progression.  A review of the Veteran's service treatment records indicates her disability preexists service.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110;  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004);  38 C.F.R. § 3.303.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. § 1111. When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness does not attach, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991);  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).
In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004);  see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271   (1993);  Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation is defined as a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to baseline level of disability.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.§§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 
38 C.F.R. § 3.6(d).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After the evidence is assembled, the Board is responsible to evaluate the entire record.  See 38 U.S.C. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." ).  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Appellant claims her documented injury to her left wrist in February 2007 while performing ACDUTRA or INACDUTRA training aggravated her pre-existing left wrist disability or disease noted as rheumatoid arthritis.  An October 2007 Commanding Officer Memorandum denotes when and where the injury occurred, and a January 2008 line of duty determinination found the Appellant sustained the injury in the line of duty, as the Appellant also testified.  Thus, the Board finds the Appellant was in the line of duty when she injured her left wrist.

As to the question of whether or how her injury aggravated her left wrist disability, while the Veteran is competent to report pain in her joints and the onset thereof, the causation of her current left wrist arthritis, or degree of aggravation, is not the type of medical question subject to lay observation.  A medical opinion is needed for that.  See Jandreau, supra.  A VA examination report "must be read as a whole" to determine an examiner's rationale.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

After considering the medical and lay evidence of record, the Board finds no clear and unmistakable evidence that the Veteran's disability was not aggravated in service beyond its natural progression.  In July 2001, a Report of Medical examination recorded the Appellant's PUHLES profile as in top condition and qualified for service, but noted her rheumatoid arthritis.  Thus the Veteran is entitled to the presumptions of soundness except as to her preexisting rheumatoid arthritis.  

In September 2008, VA afforded the Appellant a VA examination of her left wrist disability that specifically asked whether her February 2007 injury aggravated her left wrist rheumatoid arthritis disability.  The examiner opined that the left wrist condition with loss of use is at least as likely as not (50/50 probability) caused by or a result of her aggravating it by performing her military duties.  While the September 2008 examiner opined also, after comparing images of the Appellants right wrist, that her rheumatoid arthritis had the greatest impact to her left wrist disability, he opined that her February 2007 training injury contributed to her over-all cumulative left wrist disability "wear and tear."  

Moreover, nothing in the Septemer 2008 VA opinion communicates that the examiner found the Appellant's February 2007 injury clearly and unmistakably did not aggravate her preexisting left wrist disability.  Thus, the Board finds the September 2008 examiner's opinion competent due to education and training; credible due to experience; and highly probative and weighty to determining the question of whether the Feburary 2007 injury in fact aggravated the Appellant's left wrist disability; and whether the evidence clearly and unmistakably shows her injury did not aggravate her left wrist disability beyond its normal progression.  Read as a whole, it is clear the September 2008 examiner found some measure of aggravation in fact from the injury permanent is choosing the words "over-all cumulative", even if not dominantly so.  The choice of words such as cumulative  highly suggests permanency, as some synonyms include accumulative, accruing and aggregate.  

Furthermore, the Board observes more competent evidence of record to support the Appellant's claim that her February 2007 injury in the line of duty aggravated her left wrist disability.  The record reveals she underwent surgery months after her February 2007 injury, which would appear to suggest a presumed, aggravated permanent worsening of her rheumatoid arthritis-and rebuttable upon clear and unmistakable evidence she may have required the same surgery, in the normal progression of her disease, had she not suffered the Feburary 2007 injury.  However, a December 2009 letter of her surgeon of Scott & White explains the Appellant did relatively well up until February 2007, and that subsequent x-rays show her left wrist prosthesis had loosened after the February 2007 injury.  Medical providers in reports of record describe that a surgeon later in 2007 had to remove or replace the Appellant's previous surgical implants of plates and screws from a 2002 left wrist surgery known as arthroplasty.  

Similary, an August 2005 letter from an examiner to Brooke Army Medical Center says, as of that date, it had been at least three years since the Appellant's last left wrist flare-up, before her February 2007 injury-suggesting a long period of relative stability in natural progression.  However, as of February 2009, the surgeon relates the Appellant reported again increasing pain, showing the loosening of a plate and screws yet again.  In contrast, a June 2017 medical note by Dr. Fornfeist of Baylor Scott & White reports image evidence, including of March 2017, of solid fusion of the left wrist and no hardware complications; and that the Appellant reported an acute swelling episode in April 2017 that resolved.  The Board finds these opinions competent due to training and education; credible due to experience; and weighty in assessing the questions of aggravation and natural progression of rheumatoid arthritis of the left wrist.  But no medical evidence the Board has reviewed has identified clear and unmistakable evidence that the February 2007 injury did not aggravate the preexisting left wrist disability beyond its normal progression.         

It is the Board's responsibility to determine whether the evidence preponderates to support the claim or whether it is in relative equipoise, with the veteran or appellant prevailing in either event; or whether the preponderance of evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the evidence, and particularly the medical evidence of record, supports the Appellant's claim of service connection of aggravation of her left wrist disability, especially when applying the presumptions to which she is entitled.  The evidence supports the Appellant's claim and the benefit of the doubt rule applies.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017);  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  Accordingly, the Board finds no clear and unmistakable evidence that the Appellant's left wrist disability was not aggravated in service beyond its natural progression, and service connection for aggravation of a left wrist disability is warranted.   


ORDER

Entitlement to service connection for aggravation of rheumatoid arthritis of the left wrist is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


